Citation Nr: 0102379	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
to include as secondary to a service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had continuous active service from March 1979 to 
April 1993, as well as unverified prior active and inactive 
service.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In the June 1999 rating decision, the RO 
denied the veteran's initial claim for service connection for 
a left ankle disorder.  The veteran disagreed in June 1999, 
and, following issuance of a statement of the case in July 
1999, he submitted a timely substantive appeal in that same 
month.  Following a personal hearing conducted in August 
1999, and a Hearing Officer decision denying the claim in 
September 1999, the veteran reiterated his desire to continue 
the appeal. 

By a written, signed statement dated in October 1999, the 
veteran agreed with the evaluation assigned for right knee 
disability, and expressly withdrew his appeal of that issue.  
Therefore, the only issue before the Board on appeal is the 
issue stated on the title page.


REMAND

VA's duty to assist claimants in obtaining evidence has 
changed during the pendency of this claim.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of 

enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2097-98 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law applies in this case, as there has been 
no final determination on appeal.  Given this newly-enacted 
statutory provision, the RO's determination that the 
veteran's claim is not well-grounded may not stand, and the 
case must be remanded to the RO for readjudication consistent 
with the newly-revised statutory provisions.

At his August 1999 personal hearing, the veteran testified 
that he had been told by a podiatrist that his left ankle 
injuries in service predisposed him to further left ankle 
injury.  The record does not reflect that the veteran has 
been advised that such evidence would assist him in 
substantiating his claim, nor has the veteran been afforded 
the opportunity to submit a written opinion from the 
podiatrist.  The veteran further testified that he incurred a 
left ankle injury at work because he attempted to protect his 
service-connected right knee from further injury when he 
slipped on a wet floor.  The records of any such injury have 
not been associated with the claims files.  Further 
assistance to the veteran is thus required to aid him in 
substantiating his claim.  In particular, the RO must provide 
the veteran assistance in obtaining a medical opinion as to 
the relationship, if any, between in-service ankle injuries 
and a current left ankle disorder and as to the relationship, 
if any, between a current left ankle disorder and the 
veteran's service connected right knee disability.  

With regard to the secondary service connection claim, 
the Board notes that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  Secondary service-connection 
may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder. 38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995). 


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for a left 
ankle disorder since service, including 
following a fall at work in 1997, as well 
as all records of treatment of the left 
ankle disorder from August 1999 to the 
present.  After securing any necessary 
releases, the RO should obtain copies of 
all such clinical records not already 
associated with the claims file.

2.  The RO should advise the veteran that 
he may submit a written opinion of the 
podiatrist referenced in his August 1999 
testimony to support his claim.  The 
veteran should also be advised of the 
types of alternate evidence he may submit 
to show that he incurred further left 
ankle injury as a result of a service-
connected right knee disability.

3.  The veteran should be then afforded a 
VA orthopedic examination. The claims 
file should be made available to the 
examiner for review.  The examiner should 
determine the nature and extent of any 
left ankle disorder.  The examiner should 
offer an opinion on the following 
questions: (1) whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current left ankle 
disorder, if found, is related to any 
injury sustained while the veteran was on 
active duty from March 1979 to April 
1993; and (2) whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a right knee disability 
caused or has aggravated a left ankle 
disorder, if found.  In the event that 
the examiner finds that a right knee 
disability did not cause but has 
aggravated a left ankle disorder, he or 
she should comment on the extent of the 
aggravation.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters which the Board has remanded to 

the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




